Citation Nr: 0026911	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a statement to the RO, dated in October 1999, the veteran 
withdrew his request for a Board hearing.

The record reflects that the veteran was found to have 
generalized anxiety disorder on a VA psychiatric examination 
in March 1999.  As the veteran has not claimed entitlement to 
service connection for the generalized anxiety disorder and 
the RO has not adjudicated the issue of service connection 
for generalized anxiety disorder, this issue is not currently 
before the Board.  If the veteran believes that service 
connection is warranted for this disorder, he should so 
inform the RO, which should respond appropriately to any such 
claim filed by the veteran.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
PTSD has been obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304(f) (1999).

 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides, in pertinent part, that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 

Initially, the Board notes that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained and 
that no further assistance need be provided to the veteran to 
comply with 38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran is apparently in receipt of disability 
benefits from the Social Security Administration (SSA) for 
his non-service-connected Meniere's disease and vertigo.  
Although the RO has not attempted to obtain records from the 
SSA, there is no indication that records pertinent to the 
veteran's PTSD claim are in the possession of the SSA and 
neither the veteran nor his representative has requested that 
VA obtain records from the SSA.  Therefore, the Board has 
concluded that a remand to obtain records from the SSA is not 
warranted. 

The veteran essentially contends that he has PTSD as a result 
of his service in Germany and Vietnam.  More specifically, he 
maintains that in 1963 or 1964, his mentor was killed.  He 
asserts that during service in Vietnam in May and July 1968, 
three of his childhood friends were killed by hostile fire.  
The veteran also contends that he saw fire fights, saw a 
rocket hit the flight line and damage the side of a building 
where he worked and saw dead bodies shipped out in caskets.  
He also maintains that he was assigned to perimeter duty with 
the Marines, who were attacked and that he had to hide in a 
fox hole.  

The veteran's DD 214 and administrative records reflect that 
the veteran's military occupational specialty was that of an 
administrative specialist and a receipt and dispatch clerk.  
He served in Vietnam from July 1968 to July 1969.  There is 
no indication that the veteran was awarded the Combat 
Infantryman's Badge, the Purple Heart Medal or any other 
medal which would be indicative of having engaged in combat 
with the enemy.

Service medical records reflect that in mid-March 1967, the 
veteran complained of being depressed and indicated that he 
disliked being in the service.  The veteran did not provide 
specifics, but he appeared anxious.  Two days later, a 
diagnosis of chronic anxiety syndrome with passive aggressive 
features and neurotic depression was entered.  A psychiatric 
consult was ordered.  

When seen in the psychiatric clinic in April 1967, the 
examiner noted the veteran's complaints of being depressed, 
tense and anxious.  It was also noted that the veteran had 
been absent without leave (AWOL) on three previous occasions 
and that he had received military punishment.  The veteran 
related that he had lost all interest in and hated military 
service.  The examiner noted that the veteran was vague 
during his previous and current examination.  In this regard, 
the appellant vaguely related that his nerves "have gotten 
bad in the service in the last year" and that he could not 
serve the balance of his service.  When the examiner 
questioned the veteran on why he wanted to leave the service, 
he related that his parents were ill and that he wanted to 
return home in order to care for them.  The examiner 
determined that since the veteran's home situation was long-
standing, it would not change by his presence.  

During the April 1967 psychiatric examination, the examined 
noted a lack of candor on the part of the veteran.  In this 
regard, the veteran merely reiterated in a rather facile 
manner that he was depressed.  Nevertheless, he did not 
appear depressed, but he was frustrated by having to serve 
the duration of service commitment.  Overall, the examiner 
concluded that the veteran was not notably depressed or 
anxious.  The examiner felt that the veteran had a hidden 
agenda in wanting to leave the service.  It was noted that 
the veteran knew right from wrong.  The examiner determined 
that the veteran's three AWOLs were merely signs of his 
discontent with the bargain that he had made with the 
service.  The examiner concluded that the veteran had no 
psychiatric disease.  The examiner recommended that the 
veteran serve the balance of his enlistment.  

During a May 1969 examination for separation from service, 
the veteran's psychiatric status was found to be normal. 

Post-service evidence includes statements, submitted by the 
veteran's spouse and sister, dated in September 1997, a 
December 1998 report from the Director at the Center for 
Research of Unit Records of the Department of the Army, and 
private and VA medical evidence, dating from 1982 to 1999.  

The earliest medical evidence of PTSD consists of records 
pertaining to the veteran's VA hospitalization from July to 
September 1997.  During the intake interview the veteran 
complained of being isolated, having intrusive thoughts and 
sleep disturbances and of being hypervigilant and angry.  The 
veteran's family history was reported in detail, especially 
the death of his sister when he was fourteen years old.  The 
veteran recalled that his sister was run over by a motor 
vehicle during school hours.  He related that he felt 
responsible for her death.  At that point of the interview, 
the veteran displayed significant affect.  A history of 
schizophrenia in the family was also recorded.  The veteran 
indicated that after his discharge from the service, he had 
worked as a printer until the company downsized in 1991.  
Since that time, he had vertigo and other various stress 
related symptoms.  The veteran reported receiving social 
security disability benefits.

During the July 1997 VA intake assessment, the veteran 
reported several stressors relating to his service in 
Vietnam, such as seeing fire fights, seeing a rocket hit the 
flight line and damage the side of a building where he worked 
and seeing dead bodies shipped out in caskets.  At that time, 
a diagnosis of rule out post-traumatic stress was recorded.  
In late July 1997, a diagnosis of PTSD was entered.  
Subsequent progress notes, dated in August 1997, reflect that 
the veteran continued in the PTSD inpatient program and that 
he complained of having anxiety, insomnia, feelings of guilt 
and mild hypervigilance.  At discharge from the VA PTSD 
program in September 1997, diagnoses of PTSD and schizotypal 
personality disorder were recorded.  

In statements, submitted by the veteran's sister and spouse 
to the RO, dated in September 1997, it was reported that 
after the veteran returned home from Vietnam, he was 
depressed, nervous, isolated and disoriented.  

In a December 1998 letter from the Director of the U.S. Armed 
Services Center for Research of Unit Records of the 
Department of the Army, it was reported that the veteran's 
childhood friend, R.T., had died as a result of hostile 
action in July 1968.  There is no indication that the veteran 
was present at the time of his friend's death.  In addition, 
a search was negative for the other persons identified by the 
veteran.  Casualty reports were also provided with the 
letter.

In March 1999, the veteran underwent a VA examination by a 
psychiatrist for the purpose of determining whether he has 
PTSD.  The examination report reflects that the examiner 
reviewed the veteran's claims file, to include the veteran's 
in-service and post-service medical, family and employment 
histories.  The examiner noted that the veteran's account of 
his sister's death was inconsistent with that provided in the 
VA medical records summarized above.  In this regard, during 
the March 1999 examination, the veteran stated that he did 
not feel guilty about the death of his sister and that he did 
not understand why it was noted in the earlier hospital 
records that he did.  The veteran complained that he had 
dreams about seeing caskets in Vietnam.  He indicated that he 
did not see the bodies, but that they were stacked up in the 
mail room waiting to be sent to the United States.  He 
related that he felt depressed, lonely and that he had lost 
interest in activities, such as basketball and bowling.  He 
recalled that he felt alone after his friend was killed in 
service and that he did not want to get close to anyone.  

When the examiner in March 1999 asked the veteran if he 
thought that things would get better for him, the veteran 
indicated that if he could learn to accept people as friends, 
that things would improve.  He indicated that he did not have 
a close relationship with his wife or children.  The veteran 
related that he was unable to watch war movies because they 
reminded him of Vietnam.  He endorsed a hyperstartled 
response, hypervigilance and irritability.  The veteran 
denied having any suicidal or homicidal ideation, but 
indicated that he would become upset when people tailgated 
him.  He reported having "visions" during his sleep between 
four and six a.m.  The veteran related that he only slept two 
hours a night, but the examiner noted that prior to his 
vision, the veteran slept well.  The veteran denied having 
any paranoia or manic symptoms, such as spending sprees or 
hyper-religiosity.  There was no evidence of any symptoms 
which were consistent with obsessive compulsive disorder.  
The veteran related that his concentration had been terrible 
ever since he was discharged from service.

After a March 1999 mental status examination, the examiner 
entered a diagnosis of generalized anxiety disorder.  In 
reaching his conclusion, the examiner indicated that the 
veteran had complained of depression and nervousness prior to 
his Vietnam experienced.  In addition, the veteran did not 
display any affectual change or motor response when he 
described his experiences surrounding the death of his sister 
or his Vietnam experiences.  In addition, his anxiety 
symptoms did not occur in short bursts such as would be seen 
with a panic attack; rather, he experienced chronic and 
ongoing anxiety.

Although PTSD was among the final diagnoses on the veteran's 
discharge from hospitalization in a VA facility in September 
1997, the elements supporting the diagnosis are not 
identified in the records pertaining to this hospitalization.  
Although fairly detailed information was recorded during the 
intake interview in July 1997, the pertinent diagnosis at 
that time was rule out PTSD.  Although PTSD was eventually 
diagnosed, the specific stressor(s) and symptoms supporting 
the diagnosis are not identified in the records.  Therefore, 
the records are not adequate to establish that the veteran 
has PTSD. 

In contrast, the veteran was afforded a VA examination in 
March 1999 to specifically address whether he has PTSD.  
After an extensive review of the veteran's service and post-
service medical history, to include the records pertaining to 
the veteran's VA treatment from July to September 1997, and a 
thorough examination of the veteran, the VA psychiatrist 
concluded that the veteran had generalized anxiety disorder 
and did not have PTSD.  The examiner properly supported this 
conclusion.  Therefore, the Board concludes that the March 
1999 VA examination report is of greater probative value than 
the 1997 VA medical records.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have PTSD.  


ORDER

Service connection for PTSD is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 

